                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

REBEKAH FLOYD,                             §
    Plaintiff,                             §
                                           §
v.                                         §       Case No. 3:18-cv-2247-K
                                           §
KELLY SERVICES, INC.,                      §
     Defendant.                            §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The   Court   has   under   consideration   the   Findings,   Conclusions,   and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated August

30, 2019. The Court has reviewed the Findings, Conclusions, and Recommendation

for plain error. Finding none, the Court accepts the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge.

       SO ORDERED.

       Signed September 16th, 2019.




                                       __________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE




                                          1
